Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 14 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 14 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the extraction” and “a new, unextracted load” each lack clear antecedent basis, as claim 1 lacks recitation of the biomass being provided or mixed/agitated in the form of a load  (it is suggested that the claim be amended to recite that the TAG oil recovered in step c) is reused for the mixing or agitating of the Cannabis biomass).
In claim 3 “has its yield increased” is vague and indefinite, since it is unclear as to from what starting point or baseline that the yield is increased from; also, “by displacement from the biomass” is inconsistent with the terminology of claim 1 which already recites separation of oil from biomass and biomass having been discarded (it is suggested that the claim be amended to recite the separating of oil from biomass being facilitated by addition of water to the mixed or agitated biomass, supported by the Specification at page 7, 2nd full paragraph).
In claim 14 “is preferably at” is indefinite and ambiguous as to whether the TAG oil may optionally be at a temperature outside of the recited range and whether such temperature refers to that present during step b. 
In claim 18, “the water” lacks antecedent basis, and it is unclear whether “it” refers to the extract or to the oil comprising extract.
In claim 19 “is gravity-drip conveyor belt…” is grammatically confusing (“…removing water by utilization of a…conveyor belt,…polymer, or…separator; additionally the claim is ambiguous as to whether the recited polymer is limited to the particular polymer which is bracketed, (understood as describing polyacrylic acid sodium salt manufactured by a particular supplier). 
In claim 22, “the level of impurities” lacks antecedent basis and “decreasing…the level of impurities” is vague and indefinite since it is unclear as to from what starting level of impurities that the level is decreased.
In claim 24, “the impurities” lacks antecedent basis and “have the impurities decreased…” is similarly vague and indefinite regarding from what starting level of impurities that the level is decreased.
In claim 25, the term “refined” is ambiguous since it is unclear whether such refers to cannabinoid extract produced by only the method steps recited in claim 24 and claims from which claim 24 depends, or encompasses or refers to one or more additional purification or refining steps.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9-15, 17, 18, 20-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al WIPO Patent Document WO 2020/028991 (Farokhi) in view of Cilia patent 9,718,065. Referenced paragraph numbers of the disclosures of the PGPUBS and WIPO Patent Publications in this office action are identified with “[ ]” symbols. For claim 1, Farokhi discloses: a method of preparing a cannabinoid from cannabis plant material (“Cannabis spp.”) comprising: 
a) providing cannabis biomass [0008 and 00019 concerning providing of cannabis plant material to an extraction chamber]; 
b) mixing or agitating the biomass with a triacylglyceride (TAG) oil for a period of time thereby producing an oil comprising cannabinoid extract [also see 00040 concerning extracting cannabinoids and other extracts utilizing polyunsaturated lipid solvents , 00067 regarding extraction occurring while agitating and mixing the plant material and 00076-00080 regarding such lipid solvents as encompassing TAG (i.e. “triglycerides”, “triacylglycerol” or “triacylglyceride”)] ; 
c.) recovering the oil from step b) by separating it from the biomass [0009 and 00063 regarding recovering the lipid solvent from a filtration/centrifugation system to produce the botanical extract and 000122 concerning the extract comprising one or more oils]; and 
d) discarding the biomass [0072 regarding removal of unwanted waxy material by filtration and centrifugation].
The claims all differ by requiring the cannabis biomass which is mixed or agitated with TAG oil to comprise trichomes. Farokhi does disclose all parts of the cannabis plants being utilized with the biomass which is extracted. 
Cilia teaches extraction of consumer and medical products from the trichome parts of cannabis plants by solvent extraction with solvents, to obtain oils enriched with cannabinoids and terpenes (column 1, lines 14-18, column 2, lines 13-34; column 3, line 60-column 4, line 17 and column 7, lines 52-55).  Cilia teaches that the trichome portions of the cannabis plant matter is particularly enriched in the desirable, extractable substances, relative to other plant portions which contain larger amounts of undesirable plant material or compounds (column 1, lines 14-46 and column 5, lines 35-62). Cilia teaches preliminary separation of the plant trichomes from other plant material by separation steps. 
Thus, it would have been obvious to one of ordinary skill in the art of utilizing solvent extraction to obtain products from plants, to have utilized the plant trichomes of the cannabis plants, and optionally incorporated a method step of preliminary separation to plant trichrome from undesirable plant material, in the method of Farokhi, all as taught by Cilia, so as to obtain cannabinoid and terpene extracted, consumer products having reduced amounts of undesirable plant materials and compounds. 
Farokhi further discloses: 
recover and reuse of the TAG oil for additional extractions in step b) combined with new, unextracted, loads of biomass for claim 2 [0070, 0071 “output lipid solvent returned to the reservoir container…extraction chamber…fresh plant material extracted…”] ; 
displacement or separation of the biomass from water for claim 3 [00098 concerning decarboxylation as evaporating off retained water]; 
the TAG oil being a medium chain, liquid triacylglyceride oil for claims 6 and 7 [00024 regarding liquid lipid solvent and 00075-00081 regarding the lipid being a TAG oil]; 
the TAG oil being applied for the extraction at a temperature between 5 and 45 degrees C for claims 13 and 14 [see 00060 and 00062 regarding extracting at cold temperatures, e.g. about 0 degrees C, thus about the lower end of the claimed range of about 5 degrees C]; 
the mixing or agitating incorporating vortex mixing for a period of minutes for claim 15 [00067 regarding mixing or agitating with a paddle, stir bar or equivalent]; 
obtaining of a cannabinoid extract for claim 17 [000106-000108];
removal of water from the cannabinoid extract inherently to remove any visible aqueous phase, followed or accompanied by decarboxylation to obtain a decarboxylated cannabinoid extract for claims 18, 20 and 21 [00098-00099, see “to evaporate, i.e. “boil” off retained water…heated to between 100-110 degrees C”]; and,
further decreasing the level of impurities in the cannabinoid extract, thus refining the extract, for claims 22, 24 and 25 [such as by bleaching, distillation or reverse phase chromatography see 000106-000107 and 000112-000116].
For claims 17, 21 and 25, when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
For claims 9-12, Farokhi is silent as to whether the cannabis plant material is wet or dried; these claims respectively requiring the plant material either being wet, damp, or partially or fully dried. Cilia further teaches wherein the plant material which is prepared for the extraction being either wet or dry such as by an optional preliminary drying step (column 4, lines 2-38), degree of dryness not impacting solvent extraction.
Claims 4, 5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Farokhi et al WIPO Patent Document WO 2020/028991 (Farokhi) in view of Cilia patent 9,718,065, as applied to claims 1-3, 6, 7, 9-15, 17, 18, 20-22, 24 and 25 above, and further in view of Garti et al WIPO Patent Document WO 2018/061009 (Garti).
These claims all differ by requiring the TAG extracting oil as comprising a short chain triacylglyceride (TAG) oil, specifically triacetin and/or tributyrin for claims 5 and 23, or in a combination of short chain and mid-chain triacylglyceride oils for claim 8. 
However, Garti teaches solvent extraction of cannabis plant material to obtain cannabinoids utilizing such short chain TAG oils alone or combined with mid-chain TAG glycerides (page 3-4 regarding the general solvent extraction process concerning solvents which are also classified as oils or surfactants, and page 9, 1st 3 paragraphs concerning these comprising medium chain triglycerides or triacylglycerides and at least one short chain triglyceride including triacetin). Garti teaches the specific solvents utilized as being tailored to be highly selective for obtaining high loads of specific cannabinoids (page 3, 2nd full paragraph).
Thus, it would have been additionally obvious to the skilled artisan in the art of utilizing solvent extraction to prepare cannabinoid extracts from cannabis, to have modified the Farokhi method by combining the medium chain triglyceride or triacylglyceride with at least one short chain triglyceride, as taught by Garti, so as to increase yield and selectivity of the extraction to enable obtaining high loads of specific cannabinoids.
Claims 1-3, 6, 7, 9-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vanaman et al PGPUBS Document US 20200054962 (Vanaman) in view of Cilia patent 9,718. Referenced paragraph numbers of the disclosures of the PGPUBS and WIPO Patent Publications in this office action are identified with “[ ]” symbols. For claim 1, Vanaman discloses: a method of preparing a cannabinoid from cannabis plant material (“Cannabis spp.”) comprising: 
a) providing cannabis biomass [0040]; 
b) mixing or agitating the biomass with a triacylglyceride (TAG) oil for a period of time thereby producing an oil comprising cannabinoid extract [0045 and 0046 introduce extraction system 10 which includes agitating and mixing of solvent, 0063-0064 detail rotational or vortex mixing and agitation-creating members, and 0014 and 0174 lists “medium chain triglycerides” as utilized solvents, triglycerides understood in the solvent extraction and other chemical arts to alternately be termed “triacylglycerides”]; 
c) recovering the oil from step b) by separating it from the biomass [0009, 0062 and 0196 etc.]; and 
d) discarding the biomass [see 0074 regarding removal of biomass from an extraction vessel bottom port and 0187 concerning isolation and thus discarding of the biomass after the solvent extraction].
The claims all differ by requiring the cannabis biomass which is mixed or agitated with TAG oil to comprise trichomes. Vanaman does disclose all parts of the cannabis plants being utilized with the biomass which is extracted [0197 concerning obtaining of desired or whole plant extracts]. 
Cilia teaches extraction of consumer and medical products from the trichome parts of cannabis plants by solvent extraction with solvents, to obtain oils enriched with cannabinoids and terpenes (column 1, lines 14-18, column 2, lines 13-34; column 3, line 60-column 4, line 17 and column 7, lines 52-55).  Cilia teaches that the trichome portions of the cannabis plant matter is particularly enriched in the desirable, extractable substances, relative to other plant portions which contain larger amounts of undesirable plant material or compounds (column 1, lines 14-46 and column 5, lines 35-62). Cilia teaches preliminary separation of the plant trichomes from other plant material by separation steps. 
Thus, it would have been obvious to one of ordinary skill in the art of utilizing solvent extraction to obtain products from plants, to have utilized the plant trichomes of the cannabis plants, and optionally incorporated a method step of preliminary separation to plant trichrome from undesirable plant material in the method of Vanaman, all as taught by Cilia, so as to obtain cannabinoid and terpene extracted, consumer products having reduced amounts of undesirable plant materials and compounds. 
Vanaman further discloses: 
recover and reuse of the TAG oil for additional extractions in step b) combined with new, unextracted, loads of biomass for claim 2 [suggested in 0220 concerning reintroduction of condensed extract components which may encompass a portion of the solvent utilized] ; 
displacement or separation of the biomass from water for claim 3 [0042 states that preliminary drying is optional]; 
the TAG oil being a medium chain, liquid triacylglyceride oil for claims 6 and 7 [0014, 0174]; 
the cannabis plant material biomass being extracted comprising either wet or partially or completely dried for claims 9-12 [0043 and 0066 “plant material that is …dryer…longer residence time…less dense, wetter and/or shorter plant material…residence time” and 0197-0198 concerning wet plant feed being preferable];
the TAG oil being applied for the extraction at a temperature between 5 and 45 degrees C for claims 13 and 14 [0016]; 
the mixing or agitating incorporating vortex mixing for a period of minutes for claim 15 [0063-0064 detail rotational or vortex mixing and agitation-creating members and 0224 concerning grinding assisted extraction performed for a period of 15 minutes]; 
the mixing being accompanied by liquid milling for a period of at least a minute to obtain a smaller, given particle size for claim 16 [0060 concerning optional hammer milling, 0173 concerning material being ground to sizes of 800-1400 microns and 0224 concerning immersion milling for approximately 15 minutes], The particular particle size obtained by milling of the cannabis material is deemed to be a results effective variable for which it is obvious to optimize by routine experimentation, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); 
obtaining of a cannabinoid extract for claim 17 [0040];
removal of water from the cannabinoid extract, including by utilizing a centrifugal liquid-liquid separator, inherently to remove any visible aqueous phase, followed or accompanied by decarboxylation to obtain a decarboxylated cannabinoid extract for claims 18 and 19 [0187 concerning 3-phase centrifugal separation and optional decarboxylation ]; and,
further decreasing the level of impurities in the cannabinoid extract, thus refining the extract, for claim 22 [0083-0084 concerning filtration of the extract to remove particulates and 0087 concerning refining by distillation].
For claim 17, when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.

Claims 4, 5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vanaman et al PGPUBS Document US 20200054962 (Vanaman) in view of Cilia patent 9,718,065, as applied to claims 1-3, 6, 7, 9-19 and 22 above, and further in view of Garti et al WIPO Patent Document WO 2018/061009 (Garti). These claims all differ by requiring the TAG extracting oil as comprising a short chain triacylglyceride (TAG) oil, specifically triacetin and/or tributyrin for claims 5 and 23, or in a combination of short chain and mid-chain triacylglyceride oils for claim 8. 
However, Garti teaches solvent extraction of cannabis plant material to obtain cannabinoids utilizing such short chain TAG oils alone or combined with mid-chain TAG glycerides (page 3-4 regarding the general solvent extraction process concerning solvents which are also classified as oils or surfactants, and page 9, 1st 3 paragraphs concerning these comprising medium chain triglycerides or triacylglycerides and at least one short chain triglyceride including triacetin). Garti teaches the specific solvents utilized as being tailored to be highly selective for obtaining high loads of specific cannabinoids (page 3, 2nd full paragraph).
Thus, it would have been additionally obvious to the skilled artisan in the art of utilizing solvent extraction to prepare cannabinoid extracts from cannabis, to have modified the Vanaman method by combining the medium chain triglyceride or triacylglyceride with at least one short chain triglyceride, as taught by Garti, so as to increase yield and selectivity of the extraction to enable obtaining high loads of specific cannabinoids.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is further representative of prior art concerning solvent extraction accompanied by agitation of cannabis biomass utilizing various organic and polymeric solvents. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/16/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778